- Case§QS§l§fZ@-§drf@@i%'j§¥\¢u§%lm®€'"Ellt€reEiMHMJSJMlO?&D€ PQ§§ 1 of 6

CLERK, U.S. BANKRUPTCY COURT
NORTHERN DlSTRlCT OF TEXAS

ENTERED

THE DA'I`E OF ENTRY IS ON
Tl'lE COURT’S DOCKET

 

The following constitutes the ruling of the court and has the force and effect therein described.

MW'@- web

Signed December 9, 2018 u
United éiates Bankruptcly/Judge

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION
In re: Chapter 15
MtGox Co., Ltd. (a/k/a MtGox KK) Case No. 14-31229-sgj-15

Debtor in a Foreign Proceeding.

 

 

ORDER MODIFYING RECOGNITION
PURSUANT TO BANKRUPTCY CODE SECTION 1517(D) AND RECOG_NIZING
FOREIGN MAIN PROCEEDING AND GRANTING RELATED RELIEF
Upon the Motion for Modification of Recognition Pursuant to Bankruptcy Code Section
1517(a') and Amended and Verifiea’ Petition for Recognition and Chapter 15 Relief (the “Second

Amended Recognition Petition”)l filed by Nobuaki Kobayashi (the “Petitioner”), in his capacities

as the bankruptcy trustee and foreign representative and trustee of the Second Civil Rehabilitation

Proceeding (as defined below), seeking, among other things, modification pursuant to Bankruptcy

 

' Capitalized terms referred to but not otherwise defined herein shall have the meanings ascribed to them in
the Second Amended Recognition Petition.

EXHIBIT G

Case Q§S§l:?ié§-'§dj‘i@@>'b°cU§¥\FHEd\lYPH~l@€FEHt€reEiWM/LJYU@ 1(?411€ ZJA§@ 2 of 6

Code Section 1517(d) of the Order Recognizing Foreign Main Proceeding and Granting Related
Relz'ef [Docket No. 151] (the “First Recognition Order”) and recognition of the civil rehabilitation
proceeding of the Debtor under Japanese law (the “Second Civil Rehabilitation Proceeding”),
currently pending before the Twentieth Civil Division of the Tokyo District Court, Japan (the
“Tokyo Court”), as a “foreign main proceeding” pursuant to Bankruptcy Code Section 1517 and
related relief under Chapter 15 of the Bankruptcy Code; and upon the hearing on the Second
Amended Recognition Petition and this Court’s review and consideration of the Second Amended
Recognition Petition, the Declaration of Nobuaki Kobayashi in Support of the Motion for
Modij?cation of Recognition Pursuant to Bankruptcy Code Section 1517(d) and Amended and
Verified Petz`tz'on for Recognition and Chapter 15 Relief (the “Kobayashi Declaration”), and the
Memorandum of Law in Support of the Motz'on for Modijication of Recogm`tion Pursuant to
Bankruptcy Code Section 1517(d) and Amended and Verifz`ed Petition for Recognition and
Chapter 15 Relief(the “Memorandum of Law”);

IT IS HEREBY FOUND AND DETERMINED 'I`HAT:2

A. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334.

B. The consideration of the Second Amended Recognition Petition and the relief
requested therein is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

C. Venue is proper before this Court pursuant to 28 U.S.C. § 1410.

 

\J

The findings and conclusions set forth herein and in the record of the hearing on the Second Amended
Recognition Petition constitute this Court’s findings of facts and conclusions of law pursuant to Rule 52 of
the Federal Rules of Civil Procedure, as made applicable herein by Rules 7052 and 9014 of the Federal
Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). To the extent any of the findings of fact herein
constitute conclusions of law they are adopted here as such. To the extent any of the conclusions of law
herein constitute findings of fact, they are adopted as such.

2

EXHIBIT G

caseCia$slia;l§-§g]@§@)%§éngd¢u€d\lma€®ét€re&i@mme>de?lo?aae fPei_;;& 3 of 6

D. Good, sufficient, appropriate and timely notice of the filing of the Second
Amended Recognition Petition and the hearing on the Second Amended Recognition Petition has
been given by the Petitioner.

E. No objections or other responses were filed that have not been overruled,
Withdrawn, or otherwise resolved.

F. Good cause has been shown to modify the First Recognition Order as set forth
herein.

G. The Petitioner has satisfied the requirements of Bankruptcy Code Section 1515.

H. The Petitioner has satisfied the requirements of Bankruptcy Rule 1007(a)(4).

I. The Petitioner is a “person” pursuant to section 101(41) of the Bankruptcy Code
and is the “foreign representative” of the Debtor as such term is defined in section 101 (24) of the
Bankruptcy Code.

J. The Second Civil Rehabilitation Proceeding is a “foreign proceeding” as such
term is defined in section 101(23) of the Bankruptcy Code,

K. The Second Civil Rehabilitation is pending in Japan, Where the Debtor’s “center
of main interests,” as referred to in section 1517(b)(l) of the Bankruptcy Code, is located and,
accordingly, the Japan Proceeding is a “foreign main proceeding” as such term is defined in
section 1502(4) of the Bankruptcy Code, and is entitled to recognition as a foreign main
proceeding pursuant to section 1517(b)(l) of the Bankruptcy Code,

L. The Japan Bankruptcy Proceeding has been stayed pursuant to operation of
Japanese law.

M. The Petitioner is entitled to all the relief provided pursuant to sections 1520,

1521(a)(4) and iszi(a)(s) ofthe Bankruptcy Code without limitation

EXHIBIT G

Case@@,$§l§fé§=§drl®®%|F§¥\Fll§’d\ljpppilwerl§flt€re&i@@¥&®@@10?419€ 499§6 4 of 6

BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE
DELIBERATION AND SUFFICIENT CAUSE APPEARING THEREFOR, IT IS
HEREBY ORDERED THAT:

1. The Second Amended Recognition Petition is GRANTED.

2. The First Recognition Order is modified such that the Japan Bankruptcy is no
longer recognized as the operative “foreign main proceeding” for the purposes of this Chapter 15
case. .

3. The First Recognition Order is superseded by this Order, except that the
provisions in respect of the stipulated resolutions therein remain in full force and effect.

4. Nothing in this Order shall be deemed to affect the validity or enforceability of
any of the actions or conduct of the Petitioner, conducted in his capacity as foreign representative
of the Debtor under the First Recognition Order.

5. Nothing in this Order shall be deemed to affect the validity or enforceability of
this Court’s prior Orders in this Chapter 15 case, except as set forth in this Order.

6. The Second Civil Rehabilitation Proceeding is recognized, nunc pro tunc to June

22, 2018, as a foreign main proceeding pursuant to sections 1517(a) and 1517(b)(1) of the

Bankruptcy Code, and all of the effects of recognition as set forth in section 1520 of the

Bankruptcy Code shall apply.

7. The Petitioner is and shall be recognized as the foreign representative of the
Debtor.

8. The Petitioner is entitled to the full protections and rights enumerated under

sections 1521 (a)(4) and 1521(a)(5) of the Bankruptcy Code, and accordingly, the Petitioner:

EXHIBIT G

' ' Case @§9§1:2:2§-§§1@@%%U§l!'\lfll§if\ldp£IMW€r`Edt€re§il§Z?iqu/L@GW.J.O?¢D€ $>§§§ 5 of 6

a. has the right and power to examine Witnesses, take evidence or deliver
information concerning the Debtor’s assets, affairs, rights, obligations, or
liabilities; and

b. is entrusted with the administration and realization of all of the Debtor’s
assets within the territorial jurisdiction of the United States.

9. The Petitioner is authorized to take all actions necessary to effectuate the relief
granted pursuant to this Order.

10. This Court shall retain jurisdiction with respect to: (i) the enforcement,
amendment or modification of this Order; (ii) any requests for additional relief; (iii) any
adversary proceeding in and through this Chapter 15 case; and (iv) any request by an entity for
relief from the provisions of this Order, for cause shown, that is properly commenced and within
the jurisdiction of this Court.

### End of Order ###
Submitted by:

/s/ Thomas C. Scannell

Marcus A. Helt (TX 24052187)
Thomas C. Scannell (TX 24070559)
FoLi:Y GARDERE

FoLEY & LARDNER LLP

2021 McKinney Avenue, Suite 1600
Dallas, TX 75201

Telephone: (214) 999-3000
Facsimile: (214) 999-4667

Email: mhelt@foley.com
Email: tscannell@foley.com

-and..

David J. Molton (admitted pro hac vice)
Howard S. Steel (pro hac vice pending)
Gerard T. Cicero (admitted pro hac vice)
Brown Rudnick LLP

EXHIBIT G

CaseQ@.SsQZQ-§gn®@)ticlr§l¢\FilEd\lz;Dpr/qn\€n§étére&i@mt®oz€lo?aae ©at_;é 6 of 6

Seven Times Square

New York, New York 10036
Telephone: (212) 209-4800
Facsimile: (212) 209-4801

Email: dmolton@brownrudnick.com
Email: hsteel(a),brownrudnick.com
Email: gcicero@brownrudnick.com

EXHIBIT G

